DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Election/Status of the Claims
Applicants have elected Species II: Figs. 1-2 and 5 which read on Claims 1-2, 5-10, 13-14, and 17-20 without traverse (p. 6 of Applicants’ Response to Election / Restriction received in the file of record on February 4, 2021).  Claims 1-20 are pending with Claims 3-4, 11-12, and 15-16 being withdrawn to a non-elected invention.  Applicants’ election is made FINAL.  Thus, Claims 1-2, 5-10, 13-14, and 17-20 are examined on the merits in the U.S. National stage application.    

Examiner’s Note
The citations to the specification below cite the “SUBSTITUTE SPECIFICATION” placed in the file of record on March 28, 2019.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			an exhaust structure, at least two sliding vanes, gas suction side of sliding vane, exhaust side of the sliding vane, exhaust valve (Claim 1, these elements 
			a connecting opening, a connecting member (Claims 6 and 18, these elements are not shown in Figs. 1, 2, and 5), and
			exhaust passages, exhaust openings, cross-sectional areas of all exhaust passages, cross-sectional areas of all exhaust openings (Claims 7 and 19, these elements are not shown in Figs. 1, 2, and 5) 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because
			Fig. 2 is missing reference numeral 16 which denotes the rotary plate (while Fig. 5 denotes rotary plate 16 the clarity of Applicants’ drawings is enhanced for a reader of the specification if reference numeral 16 is amended in to Fig. 2 which shows only the rotary plate element).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
	COMPRESSOR WITH EXHAUST STRUCTURE HAVING MULTIPLE ROTATING PLATES EACH CONTAINING EXHAUST PORTS WITH CORRESPONDING EXHAUST VALVES

The disclosure is objected to because of the following informalities:
		the notation to “(Fig. 3)” at the very bottom of the Abstract is an extraneous word that is not part of the Abstract and should be removed,  
		the Abstract mirrors the recitations of Claim 1 by describing that the exhaust structure includes the elements associated with the compressor, however, the first line of the Abstract describes that the exhaust structure is part of the compressor and not the compressor itself (“Disclosed are a compressor and exhaust structure thereof.”).  Additionally, Applicants have elected Species II which is directed to Figs. 1, 2 and 5 and the Examiner encourages Applicant to ensure the Abstract encompasses the features commensurate with Figs. 1, 2, and 5, and     
		The specification describes that an exhaust valve controls opening and closing of the exhaust structure (p. 3, first full paragraph, last line) yet also describes that “When the pressure of the compressed gas inside the compression cavity reaches a preset pressure, the exhaust valve opens, and the compressed gas is discharged through the exhaust opening 17” (p. 6, second full paragraph, last sentence) which not control the opening and closing of the exhaust structure.  These descriptions are at odds with one another and make it confusing to a reader of the specification exactly how each exhaust valve operates.   
Appropriate correction is required.

Claim Objections
The following claims are objected to because of the following informalities:  
		Independent Claim 1 is written in paragraph form that includes a plurality of elements (i.e., a cylinder, upper flange, lower flange, main shaft, sliding vane mounting portion, and the elements rotary plate, exhaust openings, and exhaust valve are recited after “wherein” clause at Claim 1, line 7).  To enhance the clarity of Claim 1 these distinct, required structural elements need to be positively recited set off by line indention (“Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”, MPEP 608. 01(i)), see 37 CFR 1.75(i), MPEP 608.01(m), and   
		Claim 10 recites a compressor and an exhaust structure.  Claim 10 is dependent on Claim 1 which previously recites a compressor and an exhaust structure.  This appears to be a limitation that is a double inclusion limitation which makes it confusing as to feature of Applicants’ compressor is being claimed.  
		Appropriate correction is required.


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-10, 13-14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	Claim 1 is directed to an exhaust structure of a compressor (preamble of Claim 1, line 1), yet the body of the claim recites elements of the compressor.  This makes the claim indefinite in that it is not understood what constitutes the exhaust structure of the compressor to which Claim 1 is directed.  Applicants’ elected Species II to Figs. 1, 2, and 5 as described above which show a compressor/elements of a compressor (as described in the specification “Fig. 5 is a cross-sectional view of the compressor”, p. 5, line 6).  Applicants’ compressor includes a cylinder (11, Figs. 1, 2, and 5), an upper flange (12), a lower flange (13), a sliding vane mounting portion (15), and a main shaft (15) as is recited in Claim 1 which are structures/elements that do not appear to actually constitute an exhaust structure of the compressor.

	The element “the exhaust opening” (Claim 1, line 11) in combination with the previously recited element “exhaust openings” (Claim 1, line 9) makes the claim indefinite in that it is not understood which exhaust opening of the exhaust openings is opened and closed by the exhaust valve. 
	Claim 1 recites the limitation “an exhaust valve which controls opening and closing of the exhaust opening” (Claim 1, last two lines) in combination with the specification which describes that “When the pressure of the compressed gas inside the compression cavity reaches a preset pressure, the exhaust valve 18 opens, and the compressed gas is discharged through the exhaust opening. (p. 6, 2nd full paragraph, last sentence)”.  This makes the claim indefinite in that it appears that the preset pressure of the compressed gas inside the compression cavity of the compressor when the compressor is in operation controls the opening and closing of the exhaust valve and not the exhaust valve itself as is currently recited in Claim 1.   
	The phrase “a rotary plate is provided between the sliding vane mounting portion and at least one of the upper flange and the lower flange” (Claim 1, lines 7 and 8) both the upper and lower flanges) in combination with the specification (Fig. 6 of the drawings show two rotary plates) makes the claim indefinite in that it is not understood how a single rotary plate is provided between both flanges.  

In Regard to Claim 7 and Claim 19
	The limitation “a sum of cross-sectional areas of all exhaust passages is greater than a sum of cross-sectional areas of all exhaust openings” (Claim 7, lines 1-3) makes the claim indefinite in that it is not understood where the cross-section is taken for all exhaust passages to subsequently understand how a sum of cross-sectional areas of all exhaust passages is greater than a sum of cross-sectional areas of all exhaust openings. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10, 13, and 17-19 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over US6036450 (Murayama; issued on March 14, 2000) (MURAYAMA) in view of in view of CN103982435A (Zhuhai Green Electric; published on August 13, 2014) (ZHUHAI GREEN ELECTRIC).   
In reference to Claim 1, MURAYAMA teaches:
		An exhaust structure of a compressor (title, Abstract, col. 5, line 49, Figs. 2-8), comprising a cylinder (cylinder block 1, col. 5, lines 51 and 52), an upper flange (rear side block 5 + rear head 7, structure crossed by the lead line of reference numeral 54, col. 5, lines 56 and 57, Fig. 2) and a lower flange (structure crossed by the lead line of reference numeral 13, Fig. 2) which are disposed on an upper side and a lower side of the cylinder (1) respectively, and a main shaft (drive shaft 9, col. 5, lines 60 and 62) having a sliding vane mounting portion (rotor 8 + the structure crossed by the reference numeral 5e in Fig. 2, col. 5, line 62); wherein, the sliding vane mounting portion of the main shaft is provided with at least two sliding vanes (13s, col. 6, lines 10-13); a side of each sliding vane is a gas suction side, and another side of each sliding vane is an 
		wherein, a rotary plate (rotary plate 20, col. 6, line 32) is provided between the sliding vane mounting portion (8) and at least one of the lower flange (rear side block 5 + rear head 7, structure crossed by the lead line of reference numeral 54, col. 5, lines 56 and 57, along with front side block 2, col. 5, line 52, Fig. 2); the rotary plate (20) is fixedly connected with the main shaft (once assembled, the rotary plate 20 is connected within the compressor arrangement in a certain fixed position relative with the main shaft 9 which is also in a certain fixed position in the compressor arrangement); and the rotary plate (20) is provided with exhaust openings (openings crossed by the lead lines of the reference numerals left 20a and right 20a that exhaust fluid within chamber 6 in to the cylinder block 1, col. 6, lines 40-44, Fig. 2) which communicate one-to-one with the exhaust side of each of the sliding vanes (col. 6, lines 10-13, as will occur as rotor 8 rotates during compressor operation).
MURAYAMA does not teach an exhaust valve which controls opening and closing of the exhaust opening.  ZHUHAI GREEN ELECTRIC teaches a compressor (English Abstract, line 1) that includes an exhaust valve (exhaust valve plate 111, Fig. 6) which controls opening and closing of the exhaust opening (¶ 0004, fourth full paragraph, line 1).
	Thus, it would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date to utilize an exhaust valve that controls the opening and closing of the exhaust opening as taught by ZHUHAI GREEN ELECTRIC and 
	In reference to Claims 5 and 17, MURAYAMA further teaches a single rotary plate as described in the rejection above for Claim 1 above.  MURAYAMA, however, does not explicitly teach a second rotary plate disposed between the upper flange and the slide vane mounting portion.  The Examiner notes that while the specification shows an embodiment having two rotary plates (Fig. 5), the specification does not further describe a benefit associated with employing a two rotary plate arrangement versus a single rotary plate arrangement and the PHOSITA could optimize/duplicate the single rotary plate of MURAYAMA to have two rotary plates with the same expected result of ensuring effective fluid movement within the structures of the compressor (MPEP 2144.05,II,A and 2144.04,VI,B) dependent on the flow requirements of the compressor and the application of use.   
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the single rotary plate and further optimize the compressor by duplicating the single rotary plate arrangement to have a second rotary plate arrangement between the upper flange and the slide vane mounting portion and further incorporate these features into the modified compressor of MURAYAMA and ZHUHAI GREEN ELECTRIC for the benefit of having a compressor that effectively operates to have robust fluid flow between the structures of the compressor that also ensures the 
	In reference to Claims 6 and 18, MURAYAMA also teaches that a connecting opening is disposed on the rotary plate (at least the portion of the structure crossed by the lead line of reference numeral 5e, Fig. 2) at a position corresponding to the sliding vane mounting portion; and the rotary plate is fixed on the sliding vane mounting portion (at least the portion of the structure crossed by the lead line of reference numeral 5e, Fig. 2) through a connecting member (fasteners at 53, Fig. 2) which is inserted and mounted in the connecting opening (as is shown in Fig. 2).  
	In reference to Claims 7 and 19, MURAYAMA does not teach exhaust openings of the upper flange rotary plate.  ZHUHAI GREEN ELECTRIC teaches a compressor (¶ 0002) including a two rotary plate arrangement (Figs. 1-6, best seen in Fig. 1 which shows a first rotary plate (plate 110A at top portion of Fig. 4) and a second rotary plate (plate 110A at the bottom portion of Fig. 4, each 110A is broadly interpreted as a “rotary plate” as each plate is associated with a rotary machine, and as such, each plate is considered to be a kind of rotary plate).  One rotary plate (upper 110A) is provided between the upper flange (outer structure crossed by the lead line of upper 110A, Fig. 4) and the mounting portion (cylinder 200); and the flange exhaust passages (A, Examiner’s ANNOTATED Fig. 4 of ZHUHAI GREEN ELECTRIC) corresponding to respective exhaust openings of the rotary plates (B, Examiner’s ANNOTATED Fig. 4 of ZHUHAI GREEN ELECTRIC).  So while ZHUHAI GREEN ELECTRIC teaches cross-sectional areas of all exhaust passages and cross-sectional areas of all exhaust openings as described above, ZHUHAI GREEN ELECTRIC does not expressly teach

	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a sum of cross-sectional areas of all exhaust passages is greater than a sum of cross-sectional areas of all exhaust openings for the rotary plates as taught by ZHUHAI GREEN ELECTRIC and further incorporate this feature in to MURAYAMA’s compressor for at least the benefits of having a robust exhaust arrangement as expressly described by ZHUHAI GREEN ELECTRIC (¶ 0014, lines 128-133) where the fluid is expeditiously moved within/through the various structures of the compressor during compressor operation.    
	In reference to Claim 10, MURAYAMA further teaches a compressor (title, Abstract, col. 5, line 49, Figs. 2-8), comprising an exhaust structure (Figs. 2-8), wherein, the exhaust structure is as defined in claim 1 (see rejection of Claim 1 above).  



    PNG
    media_image1.png
    813
    737
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 4 of ZHUHAI GREEN ELECTRIC

Claims 2, 8-9, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MURAYAMA and ZHUHAI GREEN ELECTRIC, and further in view of view of US4231727 (Buchholz et al.; issued on November 4, 1980) (BUCHHOLZ). 
	In reference to Claims 2 and 14, MURAYAMA and ZHUHAI GREEN ELECTRIC teach a sliding vane mounting portion as described above in the rejection of Claim 1, however, MURAYAMA and ZHUHAI GREEN ELECTRIC do not further teach that the sliding vane mounting portion is provided with a vent.  BUCHHOLZ teaches a rotary vacuum pump (title, Abstract, Figs. 1-10) that includes a rotor (rotor 2, col. 2, line 26) that is provided with a vent (wedge-shaped chamfer 21, col. 4, lines 25 and 26), which is configured to increase an area of communication between the exhaust side of the 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a vent and features associated therewith as taught by BUCHHOLZ and incorporate such a structure into the modified compressor of MURAYAMA and ZHUHAI GREEN ELECTRIC for the benefit at least having increased fluid communication within the inner spaces of the pump so the pump has improved lubrication of the pump during operation of the pump as expressly described by BUCHHOLZ (col. 4, lines 31-33).    
	In reference to Claims 8 and 20 and similarly to Claim 2 above, MURAYAMA and ZHUHAI GREEN ELECTRIC do not further teach that the sliding vane mounting portion is provided with a vent.  BUCHHOLZ teaches a rotary vacuum pump (title, Abstract, Figs. 1-10) that includes a rotor (rotor 2, col. 2, line 26) that is provided with a vent chamfered structure (wedge-shaped chamfer 21, col. 4, lines 25 and 26), which is disposed at an edge of the sliding vane mounting portion (of rotor 2, Figs. 8 and 10) and adjacent to the exhaust side of each sliding vane (the leading side of the slot is adjacent to the trailing end or exhaust side of the slot, Figs. 8-10).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a vent/chamfered structure and features associated therewith as taught by BUCHHOLZ and incorporate such a chamfered structure into the modified 
	In reference to Claim 9, MURAYAMA and ZHUHAI GREEN ELECTRIC and BUCHHOLZ teach a rotary vacuum pump (title, Abstract, Figs. 1-10 of BUCHHOLZ) that includes a rotor (rotor 2, col. 2, line 26) that is provided with a vent/chamfered structure (wedge-shaped chamfer 21, col. 4, lines 25 and 26) that has a curved surface (dotted line structure of 21 as shown in Fig. 8 illustrates that chamfer 21 also has a curved surface when viewing Fig. 8).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a curved surface for the chamfered structure and features associated therewith as taught by BUCHHOLZ and incorporate such a curved chamfered structure into the modified compressor of MURAYAMA and ZHUHAI GREEN ELECTRIC for the benefit at least having increased fluid communication within the inner spaces of the pump so at least the pump has improved lubrication of the pump during operation of the pump as expressly described by BUCHHOLZ (col. 4, lines 31-33).    
	In reference to Claim 13, MURAYAMA teaches a single rotary plate as described in the rejection of Claim 1 above.  MURAYAMA, however, does not explicitly teach a second rotary plate disposed between the upper flange and the slide vane mounting portion.  The Examiner notes that while the specification shows an embodiment having two rotary plates (Fig. 5), the written description does not further describe a benefit associated with employing a two rotary plate arrangement versus a single rotary plate 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the single rotary plate and have the PHOSITA further optimize the compressor by duplicating the single rotary plate arrangement to have a second rotary plate arrangement between the upper flange and the slide vane mounting portion and further incorporate these features into the modified compressor of MURAYAMA and ZHUHAI GREEN ELECTRIC and BUCHHOLZ for the benefit of having a compressor that effectively operates to have robust fluid flow between the structures of the compressor that also ensures the compressor can be utilized in applications having different fluid flow requirements and/or various applications of use.   

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday March 1, 2021

/Mary Davis/Primary Examiner, Art Unit 3746